DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9438035. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the US patent teaches a solar array interpreted as a plurality of solar panels, and a controller interpreted as a central control system configured to generate a signal, wherein each solar power module is configure to vary its mode of operation. 

Current application: 17/353,916
US Patent: 9438035
Claim 20:
A system comprising:
a solar array comprising a plurality of solar power modules; and
a controller configured to generate a control signal,
wherein each solar power module of the plurality of solar power modules is configured to, in response to receiving the control signal, vary a mode of operation of the solar power module.
Claim 1: 
A system 
comprising: a plurality of solar panels; and 
a plurality of DC/DC power converters, each DC/DC power converter of the plurality of DC/DC power converters being connected to a respective solar panel of the plurality of solar panels; and 
a central control system configured to generate a control signal, 
wherein each DC/DC power converter of the plurality of DC/DC power converters is configured to vary its mode of operation in response to receiving the control signal.
Claim 21:
The system of claim 20, wherein each solar power module of the plurality of solar power modules is further configured to operate in a default off mode.

Claim 15:
The apparatus of claim 4, wherein the solar panel outputs no power in a default off mode of operation.
Claim 22: 
The system of claim 20, wherein each solar power module of the plurality of solar power modules is further configured to:
operate in a default off mode; and
in response to receiving the control signal, output power.
Claim 16:
The apparatus of claim 15, wherein the default off mode of operation of the solar panel is achieved in response to the solar panel not receiving the control signal.
Claim 22:
The system of claim 20, wherein each solar power module of the plurality of solar power modules is further configured to:
operate in a default off mode; and
in response to receiving the control signal, output power.
Claim 14:
The system of claim 1, wherein each DC/DC power converter of the plurality of DC/DC power converters outputs power in response to receiving the control signal
Claim 23:
The system of claim 20, wherein each solar power module of the plurality of solar power modules is further configured to:
in response to receiving the control signal, output power; and
in response to an absence of the control signal, cease outputting power.

Claim 14:
The system of claim 1, wherein each DC/DC power converter of the plurality of DC/DC power converters outputs power in response to receiving the control signal and does not output the power in response to not receiving the control signal.
Claim 24:
The system of claim 20, wherein each solar power module of the plurality of solar power modules comprises a plurality of solar cells.
Claim 9:
The system of claim 1, wherein each respective solar panel comprises a plurality of solar cells divided into two groups with a respective diode disposed across each of the two groups.
Claim 25:
The system of claim 20, wherein each solar power module of the plurality of solar power modules comprises a DC/DC converter.
Claim 1:
A system comprising: a plurality of solar panels; and a plurality of DC/DC power converters, 
each DC/DC power converter of the plurality of DC/DC power converters being connected to a respective solar panel of the plurality of solar panels; and
 a central control system configured to generate a control signal, wherein each DC/DC power converter of the plurality of DC/DC power converters is configured to vary its mode of operation in response to receiving the control signal.
Claim 26:
The system of claim 25, wherein the DC/DC converter is configured to, in a first mode of operation, carry out maximum power point tracking.
Claim 2:
The system of claim 1, wherein each of the DC/DC power converters is configured to perform maximum power point tracking (MPPT).
Claim 27:
The system of claim 26, wherein the DC/DC converter is configured to receive an input direct current (DC) voltage and to output an output DC voltage that is higher than the input DC voltage.

Claim 4:
An apparatus comprising: a solar panel comprising a plurality of solar cells; and a DC/DC power converter configured to maximize power generated by the plurality of solar cells, wherein the solar panel varies its mode of operation in response to a control signal.
Claim 34:
A method comprising:
generating, by a controller, a control signal; and
varying, by each solar power module of a plurality of solar power modules in a solar array and in response to receiving the control signal, a mode of operation of the solar power module
Claim 1:
A system comprising: 
a plurality of solar panels; and a plurality of DC/DC power converters, each DC/DC power converter of the plurality of DC/DC power converters being connected to a respective solar panel of the plurality of solar panels; and a central control system configured to generate a control signal, wherein each DC/DC power converter of the plurality of DC/DC power converters is configured to vary its mode of operation in response to receiving the control signal.
Claim 35:
The method of claim 34, wherein varying the mode of operation comprises operating in a default off mode; and in response to receiving the control signal, outputting power.
Claim 16:
The apparatus of claim 15, wherein the default off mode of operation of the solar panel is achieved in response to the solar panel not receiving the control signal
Claim 35: 
The method of claim 34, wherein varying the mode of operation comprises operating in a default off mode; and in response to receiving the control signal, outputting power.

Claim 14:
The system of claim 1, wherein each DC/DC power converter of the plurality of DC/DC power converters outputs power in response to receiving the control signal
Claim 36:
The method of claim 34, wherein each solar power module of the plurality of solar power modules further comprises a DC/DC converter, and wherein the method further comprises: receiving, with the DC/DC converter, an input direct current (DC) voltage; outputting, with the DC/DC converter, an output DC voltage that is higher than the input DC voltage; and performing, by the DC/DC converter and during a first mode of operation, Maximum Power Point Tracking.
Claim 4:
An apparatus comprising: a solar panel comprising a plurality of solar cells; and a DC/DC power converter configured to maximize power generated by the plurality of solar cells, wherein the solar panel varies its mode of operation in response to a control signal.
Claim 36:
The method of claim 34, wherein each solar power module of the plurality of solar power modules further comprises a DC/DC converter, and wherein the method further comprises: receiving, with the DC/DC converter, an input direct current (DC) voltage; outputting, with the DC/DC converter, an output DC voltage that is higher than the input DC voltage; and performing, by the DC/DC converter and during a first mode of operation, Maximum Power Point Tracking.

Claim 2:
The system of claim 1, wherein each of the DC/DC power converters is configured to perform maximum power point tracking (MPPT).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 30, 31, 32, 33, 37, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Capp (US 9438035) (’35) in view of Capp (US 20070103108) (‘108).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. It is obvious to combine the two references to provide a stronger output for the solar cells. 
Regarding claim 28, Capp (‘035) teaches the system of claim 20, but does not explicitly teach wherein the plurality of solar power modules are connected in parallel.
	Capp (‘108) teach wherein the plurality of solar power modules are connected in parallel (defined in paragraph [0031] wherein the solar modules may be connected in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time.

Regarding claim 29, Capp (‘035) teaches the system of claim 28, but does not explicitly teach wherein the controller comprises an inverter, and the inverter is configured to generate the control signal.
	Capp (‘108) teaches wherein the controller comprises an inverter, and the inverter is configured to generate the control signal.

Regarding claim 30, Capp (‘035) teaches the system of claim 29, but does not explicitly teach wherein the inverter is configured to receive an input direct current (DC) voltage and to create an output alternating current (AC) voltage having an amplitude that is lower than the input DC voltage.
	Capp (‘108) teaches wherein the inverter is configured to receive an input direct current (DC) voltage and to create an output alternating current (AC) voltage having an amplitude that is lower than the input DC voltage (paragraph [0025] teaches wherein the inventor inputs a DC voltage and  AC voltage output which is lower than the DC Voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time.

Regarding claim 31, Capp (‘035) teaches system of claim 29, but does not explicitly teach further comprising an energy storage device connected to the inverter, wherein the inverter is further configured to: draw stored power from the energy storage device; and provide the stored power to a load.
	Capp (‘108) teaches wherein an energy storage device connected to the inverter, wherein the inverter is further configured to: draw stored power from the energy storage device (paragraph [0035] teaches wherein the control system 140 includes a central inverter 144 having a single DC/AC inverter 147. The DC/AC inverter 147 prepares the raw power from the solar array 120 for use by the load 126).
Capp (‘108) teaches provide the stored power to a load (paragraph [0037] the energy storage device 250 is a capacitor and the system 210 acts as an uninterruptible power supply. The capacitor 250 charges during normal operation as the solar array 220 and utility grid 228 provide power to the load 226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time

Regarding claim 32, Capp (‘035) teaches system of claim 31, but does not explicitly teach wherein the inverter is further configured to provide the stored power to the load in response to a grid outage.
	Capp (‘108) wherein the inverter is further configured to provide the stored power to the load in response to a grid outage (paragraph [0038] teaches wherein the power output from the solar array 220 can still be accessed even when the utility grid 228 is down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power during emergency situations. 
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the power during outages.

Regarding claim 33, Capp (‘035) teaches the system of claim 32, but does not explicitly teach wherein the inverter is further configured to draw interim power from the energy storage device in response to the solar array not outputting power.
	Capp (‘108) teaches wherein the inverter is further configured to draw interim power from the energy storage device in response to the solar array not outputting power (paragraph [0038] teaches wherein during an interruption of utility grid power, the energy storage device, interpreted as aa capacitor, discharges to provide interim power to the load 226). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power during emergency situations. 
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the power during outages.

Regarding claim 37, Capp (‘035) teaches method of claim 34, but does not explicitly teach wherein the plurality of solar power modules are connected in parallel.
	Capp (‘108) teaches wherein the plurality of solar power modules are connected in parallel (defined in paragraph [0031] wherein the solar modules may be connected in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time.

Regarding claim 38, Capp (‘035) teaches the method of claim 34, but does not explicitly teach wherein the controller comprises an inverter, and wherein the method further comprises: receiving an input direct current (DC) voltage; and creating an output alternating current (AC) voltage having an amplitude that is lower than the input DC voltage.
	Capp (‘108) teaches teach wherein the controller comprises an inverter, and wherein the method further comprises: receiving an input direct current (DC) voltage; and creating an output alternating current (AC) voltage having an amplitude that is lower than the input DC voltage (paragraph [0025] teaches wherein the inventor inputs a DC voltage and  AC voltage output which is lower than the DC Voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time.

Regarding claim 38 Capp (‘035) method of claim 38, but does not explicitly teach further comprising: drawing, by the inverter, stored power from an energy storage device; and providing, by the inverter, the stored power to a load in response to a grid outage.
	Capp (‘108) teaches drawing, by the inverter, stored power from an energy storage device(paragraph [0035] teaches wherein the control system 140 includes a central inverter 144 having a single DC/AC inverter 147. The DC/AC inverter 147 prepares the raw power from the solar array 120 for use by the load 126).
Capp (‘108) teaches provide the stored power to a load (paragraph [0037] the energy storage device 250 is a capacitor and the system 210 acts as an uninterruptible power supply. The capacitor 250 charges during normal operation as the solar array 220 and utility grid 228 provide power to the load 226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Capp (‘035) reference charging system of the Capp (‘108) so that the solar array may produce the maximum power at a time.  
The suggestion/motivation for combination can be found in the Capp (‘108) reference in paragraph [0031] the solar array charging system provides the maximum power at a time.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8102144 B2	Capp; F. William et al.
US 8669675 B2	Capp; F. William et al.
US 10135241 B2	Capp; F. William et al.
US 10910834 B2	Capp; F. William et al.
US 11075518 B2	Capp; F. William et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859